Inc., 109 Nev. 268, 271, 849 P.2d 305, 307 (1993) (explaining that this
                  court will not disturb the district court's NRCP 60(b) determination absent
                  an abuse of discretion). The party moving for NRCP 60(b) relief bears the
                  burden of proof. See Kahn v. Orme, 108 Nev. 510, 513-14, 835 P.2d 790,
                  793 (1992), overruled on other grounds by Epstein v. Epstein, 113 Nev.
                  1401, 1405, 950 P.2d 771, 773 (1997). Here, substantial evidence in the
                  record supports the district court's conclusion that appellant did not
                  establish that he was incompetent either at the time he entered the
                  property division agreement or at the time of the divorce proceedings. See
                  Ogawa v. Ogawa, 125 Nev. 660, 668, 221 13 .3d 699, 704 (2009) (explaining
                  that district court factual findings will be upheld if not clearly erroneous
                  and if supported by substantial evidence).
                               Additionally, while appellant challenges the admissibility of
                  testimony by respondent's two expert witnesses and cites to procedural
                  deviations from NRCP 16.2(a)(3)(B) (2010) (amended 2012), these
                  deviations did not prejudice appellant's preparation for the hearing and,
                  thus, are not reversible error. NRCP 61; see also FCHI, LLC v. Rodriguez,
                  130 Nev. , P.3d , (Adv. Op. No. 46, October 2, 2014)
                  ("[T]he purpose of discovery is to take the 'surprise out of trials of cases so
                  that all relevant facts and information pertaining to the action may be
                  ascertained in advance of trial." (quoting Washoe Cnty. Bd. of Sch.
                  Trustees v. Pirhala, 84 Nev. 1, 5, 435 P.2d 756, 758 (1968))). Moreover,
                  contrary to appellant's assertions, we conclude that substantial evidence
                  supports the district court's determination that the expert witness
                  testimony introduced by respondent complied with NRS 50.275, and thus,
                  the district court did not abuse its discretion in allowing the expert
                  testimony.   See Hallmark v. Eldridge, 124 Nev. 492, 498, 189 P.3d 646,

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    .0
                   650 (2008) (noting that this court reviews a district court's decision to
                   allow expert testimony for abuse of discretion).
                               For the reasons discussed above, we
                               ORDER the judgment of the district court AFFIRMED.




                                                                                              J.
                                                                Hardest


                                                                           >#774        , J.
                                                                Douglas


                                                                      aut.
                                                                Cherry



                   cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                         Moran Law Firm, LLC
                         E. Brent Bryson
                         Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                         3
(0) 1947A ,ze9A.